TERM PROMISSORY NOTE

$5,000,000.00 Manchester, New Hampshire April 3, 2002

FOR VALUE RECEIVED, GREEN MOUNTAIN COFFEE ROASTERS, INC. (f/k/a Green Mountain
Coffee, Inc.), a Vermont corporation with a principal place of business at 33
Coffee Lane, Waterbury, Vermont 05676 (the "Borrower"), promises to pay to the
order of FLEET NATIONAL BANK, a national banking association organized under the
laws of the United States of America with an address of Mail Stop NH DE 01102A,
1155 Elm Street, Manchester, New Hampshire 03101 (the "Bank"), at such address,
or such other place or places as the holder hereof may designate in writing from
time to time hereafter, the principal sum of FIVE MILLION DOLLARS
($5,000,000.00), together with interest, all as provided for herein below in
lawful money of the United States of America.

All payments shall be made by Borrower to Bank at the address set forth above or
such other place as Bank may from time to time specify in writing in lawful
currency of the United States of America in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments.

This Note is issued under and subject to the terms, conditions, and limitations
of a certain Fleet Bank - NH Seventh Amendment and First Restatement of
Commercial Loan Agreement dated April 12, 1996, as amended by Eighth Amendment
to Fleet Bank - NH Commercial Loan Agreement and Loan Documents dated February
19, 1997, Ninth Amendment to Fleet Bank - NH Commercial Loan Agreement and Loan
Documents dated June 9, 1997, Tenth Amendment to Commercial Loan Agreement and
Loan Documents dated January 15, 1998, Eleventh Amendment to Fleet Bank - NH
Commercial Loan Agreement and Loan Documents dated February 19, 1998, Twelfth
Amendment to Fleet Bank - NH Commercial Loan Agreement and Loan Documents dated
April 7, 2000, Thirteenth Amendment Agreement dated September 17, 2001, and
Fourteenth Amendment to Fleet National Bank Commercial Loan Agreement and Loan
Documents dated April 3, 2002 (collectively, as amended, the "Loan Agreement").
The holder of this Note is entitled to all of the benefits and rights of the
Bank under the Loan Agreement. However, neither this reference to the Loan
Agreement nor any provision thereof shall impair the absolute and unconditional
obligation of the undersigned to pay the principal and interest on this Note as
herein provided. Any capitalized term used in this Note which is not otherwise
expressly defined herein shall have the meaning ascribed thereto in the Loan
Agreement.

Interest hereon shall be paid until the principal amount hereunder is paid in
full at such interest rates, and pursuant to such calculations, as are specified
in the Loan Agreement for the 2002 New Term Loan. Borrower shall make monthly
payments of accrued and unpaid interest on the last day of each month commencing
April 30, 2002.

Commencing on June 30, 2002, and continuing on each September 30th, December
31st, March 31st, and June 30th thereafter through and including March 31, 2004,
Borrower shall make payments of principal each in the amount of Six Hundred
Twenty-five Thousand Dollars (

$625,000). Borrower shall pay all outstanding principal and accrued and unpaid
interest hereunder in full on or before March 31, 2004.



Upon the occurrence of an Event of Default specified in the Loan Agreement or
the Loan Documents, or if any installment of principal or interest under this
Note is not paid within the applicable grace period under the Loan Agreement (if
any), the principal hereof and all interest accrued and accruing hereon may be
declared to be forthwith due and payable by the holder of this Note.

This Note is being executed and delivered in accordance with the terms of the
Loan Agreement and the documents defined therein as the "Loan Documents". The
payment and performance of the obligations contained in the Loan Documents are
secured by the collateral granted to the Bank therein (the "Collateral") and the
security granted to the Bank in the Loan Documents.

The holder may impose upon the Borrower a delinquency charge of five percent
(5%) of the amount of interest not paid on or before the tenth (10th) day after
such installment is due.

The entire principal balance hereof, together with accrued interest, shall after
maturity, whether by demand, acceleration or otherwise, bear interest at the
rate provided under this Note plus an additional five percent (5%) per annum.

The Borrower agrees that any other property upon or in which the Borrower has
granted or hereafter grants the holder a mortgage or security interest, securing
the payment and performance of any other liability of the Borrower to the
holder, shall also constitute collateral securing this Note. Borrower hereby
grants to Bank, a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to Bank, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of FleetBoston Financial Corporation and
its successors and assigns or in transit to any of them. At any time, without
demand or notice (any such notice being expressly waived by Borrower), Bank may
setoff the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

The Borrower, and every maker, endorser, or guarantor of this Note, jointly and
severally, agree to pay on demand all reasonable out-of-pocket costs of
collection hereof, including reasonable attorneys' fees, whether or not any
foreclosure or other action is instituted by the holder in its discretion.

No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion.

The acceptance by the holder hereof of any payment after any default hereunder
shall not operate to extend the time of payment of any amount then remaining
unpaid hereunder or constitute a waiver of any rights of the holder hereof under
this Note.

All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently, and the
holder shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of New Hampshire.
The holder shall have no duty as to the collection or protection of the
Collateral or of any income thereon, or as to the preservation of any rights
pertaining thereto beyond the safe custody thereof. Surrender of this Note, upon
payment or otherwise, shall not affect the right of the holder to retain the
Collateral as security for the payment and performance of any other liability of
the Borrower to the holder.

The Borrower, and every maker, endorser, or guarantor of this Note, hereby
jointly waive, to the fullest extent permitted by law, presentment, notice,
protest and all other demands and notices and assents (1) to any extension of
the time of payment or any other indulgence, (2) to any substitution, exchange
or release of Collateral, and (3) to the release of any other person primarily
or secondarily liable for the obligations evidenced hereby.

This Note and the provisions hereof shall be binding upon the Borrower and the
Borrower's heirs, administrators, executors, successors, legal representatives
and assigns and shall inure to the benefit of the holder, the holder's heirs,
administrators, executors, successors, legal representatives and assigns.

The word "holder" as used herein shall mean the payee or endorsee of this Note
who is in possession of it, or the bearer, if this Note is at the time payable
to the bearer.

This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note constitutes a
New Hampshire contract to be governed by the laws of such state and to be paid
and performed therein.

Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note, Borrower will
issue, in lieu hereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.

The provisions of this Note are expressly subject to the condition that in no
event shall the amount paid or agreed to be paid to the holder hereunder and
deemed interest under applicable law exceed the maximum rate of interest on the
unpaid principal balance hereunder allowed by applicable law, if any, (the
"Maximum Allowable Rate"), which shall mean the law in effect on the date
hereof, except that if there is a change in such law which results in a higher
Maximum Allowable Rate being applicable to this Note, then this Note shall be
governed by such amended law from and after its effective date. In the event
that fulfillment of any provisions of this Note results in the interest rate
hereunder being in excess of the Maximum Allowable Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess. If
notwithstanding the foregoing, the holder receives an amount which under
applicable law would cause the interest rate hereunder to exceed the Maximum
Allowable Rate, the portion thereof which would be excessive shall automatically
be applied to and deemed a prepayment of the unpaid principal balance hereunder
and not a payment of interest.

BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, BORROWER AND BANK HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO
ACCEPT THIS NOTE AND MAKE THE LOAN.



 

Executed and delivered this 3rd day of April, 2002.

GREEN MOUNTAIN COFFEE ROASTERS, INC.



By: s/s Robert D. Britt
Robert D. Britt, Vice President - Finance/Treasurer



 